DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 7-13, 16-19 in the reply filed on 11/05/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: various units as components of a device in claims 10-18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed method does not limit any machinery utilization, wherein steps of generating, determining, setting, and registering may all be human activities, such as calculating, matching, and writing on papers.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is an apparatus claim that depends on a method claim, claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US2016/0364853).

generating first two-dimensional data by two-dimensionally converting first three-dimensional data indicating a surface of a three-dimensional model of a target (paragraph 0083, first map point group); 
generating second two-dimensional data by two-dimensionally converting second three-dimensional data indicating at least a part of the surface of the three-dimensional model of the target (paragraph 0083, second map point group); 
determining a first matching area in the first two-dimensional data and a second matching area in the second two-dimensional data by matching the second two-dimensional data to the first two-dimensional data (paragraph 0074-0076); 
setting, as an initial position, a plurality of points of the first three-dimensional data, which correspond to the first matching area, and a plurality of points of the second three-dimensional data, which correspond to the second matching area (paragraphs 0056-0059, 0070-0071); and 
registering the first three-dimensional data and the second three-dimensional data using the initial position (paragraphs 0088, 0095).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7-9, 10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US2016/0364853).
To claim 10, Yamaguchi teach a device for registering three-dimensional data (as explained in response to claim 1 above, wherein having separate conversion units to generate separate data is well-known technique in data processing, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify for processing efficiency by design preference).


To claims 16 and 7, Yamaguchi teach claims 10 and 1.
Yamaguchi teach wherein the initial position setting unit is configured to determine an area of the first two-dimensional data, which has maximum similarity to a predetermined area of the second two-dimensional data, to determine the first matching area within the determined area of the first two-dimensional data, and to determine the second matching area within the predetermined area of the second two-dimensional data (as explained in response to claim 1 above, wherein maximum similarity is well-known as matching process in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by design preference, hence Official Notice is taken).

To claims 17 and 8, Yamaguchi teach claims 10 and 1.


To claims 18 and 9, Yamaguchi teach claims 10 and 1.
Though Yamaguchi do not expressly disclose further comprising: a communication unit configured to receive CT data or MRI data indicating the three- dimensional model of the target; and a surface extraction unit configured to extract surface data of the CT data or surface data of the MRI data from the CT data or the MRI data as the first three-dimensional data, taking specified data from particular application would have been obvious as design preference, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by application preference, hence Official Notice is taken.



Allowable Subject Matter
Claims 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 12, 2022